Title: To Benjamin Franklin from Jean-Baptiste-Charles Lucas Despeintreaux: Résumé, 9 January 1784
From: Despeintreaux, Jean-Baptiste-Charles Lucas
To: Franklin, Benjamin


          ⟨Paris, January 9, 1784, in French: Until now, I had always thought I would spend the rest of my days in France, despite the negative aspects of the regime. The revolution carried out by your brave citizens has inspired me. Word of your actions and

those of your countrymen, and of your austerity and simplicity, induce me to want to live among such men. Your country’s moderate climate, fertile lands, and vast tracts in comparison to the number of inhabitants, make me hope to share in these benefits and contribute to the general prosperity. I am determined to establish myself there as soon as possible, if my means are sufficient. Knowing how busy you are, I nonetheless hope that you will grant me an audience and offer your advice.
          My name is Jean-Baptiste-Charles Lucas. I am French, twenty-five years old, and live in Pont-Audemer, Normandy, where I was born. I am a lawyer at the Royal Bailliage; my father, who died last year, was premier conseiller there for more than thirty years. I am related to the majority of bourgeois notables in my town, and both my father and mother were descended from nobles. The family inheritance is now divided between my mother, me, my four brothers, and one sister. My own share is worth about fifteen thousand francs. It is with this modest sum that I hope to live a free life in your country. I fear you will tell me that the sum is insufficient.
          I have heard that there is much uncultivated land in America which one can obtain from the government on the promise of clearing it. Having enough money to emigrate, I would like to establish myself on a small holding and cultivate enough land to sustain myself modestly, with the aid of slaves or servants. You may perhaps think this a romantic dream; it is not. Since my youth, I have spent six months of each year in the country, which I have always loved, and was sorry not to have been born the son of a laborer. I would be eager to live the rural life in your country, where there is neither dîme nor feudalism, nor the kind of scorn for countryfolk that exists here.
          If I were certain of being able to depart, I would provide you with certificates attesting to my background. I await your response, telling me whether my fortune is sufficient to emigrate

and establish myself in your country. I beg you to give me an audience; I came to Paris expressly to see you, and I cannot stay long.⟩
        